Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-20 were previously pending and subject to a non-final office action mailed on February 7, 2022. Claims 1, 4, 5, 10, 11 and 20 are amended, claims 2-3, 6-7 and 12-19 are left as previously presented, and claims 8 and 9 are canceled. Claims 1-7 and 10-20 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed April 7, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-7 and 10-20 has been withdrawn.
Applicant arguments, with respect to the 102/103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-7 and 10-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Kim et al. (U.S. Patent Application Publication No. 2021/0061224) and Singleton et al. (U.S. Patent Application Publication No. 2017/0309552) as indicated in the February 7, 2022 non-final office action pages 5-11. 
The next closest prior art is “Xhare-a-Ride: A Search Optimized Dynamic Ride Sharing System with Approximation Guarantee” Published by IEEE in 2017 discloses a method of arranging a ride sharing system between users. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-7 and 10-20.
“receiving, from the passenger application, the verification information comprising login information of a third-party online system; triggering application program interfaces (APIs) of the third-party online system with the login information of the third-party online system in the received verification information; determining the verification information is valid based on responses from the APIs;… excluding the login information of the third-party online system from being stored in the passenger information database”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628